Citation Nr: 0019997	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable disability rating for a left 
knee disorder with a retained metallic fragment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to March 1997.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
a left knee condition with a retained metallic fragment, and 
assigned a non-compensable rating for the disorder effective 
April 1, 1997.  The veteran perfected an appeal of the 
assigned rating.

The Board notes that the April 1998 notice in which the 
veteran was informed of the April 1998 decision indicates 
that the effective date for the grant of service connection 
was May 1, 1997.  In his January 1999 notice of disagreement 
the veteran asserted that he is entitled to an effective date 
of April 1, 1997, the day following his separation from 
service.  Although the correct effective date was awarded in 
the April 1998 rating decision, the veteran was misinformed 
as to the assigned effective date.  The Board also notes that 
because the veteran was receiving military retired pay that 
totally offset the VA compensation prior to his waiver of 
military retired pay, any retroactive change in the effective 
date of entitlement would not affect the payment of VA 
compensation.  This issue is referred to the RO for 
appropriate action.


REMAND

The veteran's service medical records show that in December 
1977 he injured his left knee playing football, resulting in 
pain with extension of the knee.  Examination revealed heat 
in the upper internal aspect of the knee joint, and an 
abrasion below the knee cap.  His complaints at that time 
were attributed to a contusion with a possible torn ligament 
or tendon.

The service medical records make no further reference to any 
left knee symptoms until October 1982, at which time the 
veteran received treatment for a shrapnel injury to the inner 
aspect of the left thigh.  In May 1984 he reported the onset 
of knee pain two weeks previously that occurred when he drove 
a vehicle with a clutch.  An X-ray study at that time 
revealed the retained shrapnel in the distal femur, to which 
his complaints were attributed.  He again complained of left 
knee pain in August 1984, which was again attributed to the 
shrapnel injury.  In January 1992 he reported experiencing 
pain in the left knee with walking downstairs and with 
lateral stress, and that the left knee locked up.  An X-ray 
study revealed no abnormalities, except for the retained 
metallic fragment.  In March 1992 he stated that the left 
knee was swollen and painful after running, and examination 
showed patella crepitus and pain on compression of the 
patella.  His symptoms were attributed osteoarthritis versus 
chondromalacia patella.

In conjunction with his January 1997 separation examination 
he reported having a "trick" or locked knee, which was 
further described as the knee giving way.  He denied having 
sought medical care for the knee giving way.  Examination at 
that time revealed no abnormalities in the lower extremities, 
except for the shrapnel wound scar.

During a May 1997 VA medical examination the veteran reported 
having retained shrapnel and occasional pain in the left 
knee.  An examination revealed no abnormalities, and an X-ray 
study again showed the retained metallic fragment.  The 
examiner provided a diagnosis of retained metallic fragment 
in the knee, with occasional pain.

Service department treatment records show that in January 
1999 the veteran experienced locking of his left knee when he 
stepped off a loading dock.  He reported having experienced 
the knee locking twice in the past.  Following X-ray studies, 
the physician provided a diagnosis of a probable meniscus 
tear.  In his April 1999 substantive appeal the veteran 
stated that he had continued to receive medical treatment for 
his left knee, that he was awaiting the scheduling of 
arthroscopic surgery for the left knee, and that his left 
knee symptoms had worsened following the May 1997 VA 
examination.

It is not clear from the evidence of record whether the 
symptoms that the veteran experienced in January 1999 are 
related to the left knee injuries that occurred in service, 
including the December 1977 football injury and the shrapnel 
wound in October 1982.  The veteran contends that although he 
has been granted service connection for the left knee 
disorder with a retained metallic fragment, service 
connection should also be granted for the joint disease or 
injury, which was diagnosed in service as possible 
osteoarthritis or chondromalacia patella.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a left knee 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain copies 
of the service department treatment 
records from January 1999 through the 
present.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of any residuals of 
the shrapnel injury, and to determine the 
relationship, if any, between the current 
left knee symptoms and an in-service 
injury.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the left knee 
and provide a diagnosis of any pathology 
found.  The examiner should also provide 
an opinion, based on the medical evidence 
and sound medical principles, on whether 
it is at least as likely as not that the 
left knee pathology is related to the 
symptoms documented in the service 
medical records.

In examining the knee the examiner should 
document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking.  

The examiner should also describe any 
functional loss pertaining to the knee, 
including the inability to perform normal 
working movements of the joint with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

The examiner should also be asked to 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
knee pathology.  The examiner should 
provide the complete rationale for all 
opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
assigned rating for the left knee 
disorder.  In determining the appropriate 
rating, the RO should consider all 
manifestations of the left knee 
disability that are found to be related 
to service.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


